PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/522,951
Filing Date: 28 Apr 2017
Appellant(s): NLINK AS



__________________
Benjamin E. Urcia
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 25 April 2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10 November 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 48 and 49 stand rejected under 35 U.S.C. 103 as being unpatentable over Zubin et al. (US 9,370,827) in view of Riddell (US 4,915,549).
Regarding claims 48 and 49, Zubin et al. discloses a robotic drilling apparatus 200 (embodiment of figure 9), the apparatus comprising a robotic arm 208 mounted to a substructure 202, wherein the robotic arm has a base end 212 and a movable end (everything above the base 212), the base end being mounted to an upper surface of the substructure and the movable end being capable of movement with respect to the base end in a three dimensional space, wherein the robotic drilling apparatus further comprises a mount 234 provided on the movable end for holding a drilling device 236 and a control unit (not shown but disclosed, see column 8, lines 32-37) for controlling the operation of the robotic arm, and wherein the robotic arm includes a plurality of segments 220/226/230/232/235 configured to pivot and/or rotate with respect to each other to enable the drilling device to be maneuvered about six axes.
Zubin et al. does not disclose the substructure comprising a lifting mechanism arranged to lift the robotic arm to a working position, wherein the lifting mechanism comprises a scissor-jack lifting platform.  Riddell teaches the use of a drilling apparatus that comprises a lifting mechanism 19 that is in the form of a scissor-jack platform for the purpose of being able to drill a plurality of holes at successive locations on a surface. Therefore it would have been obvious to one having ordinary skill in the art prior to the filing of the invention to have combined the robotic drilling apparatus of Zubin et al. with the scissor-jack platform of Riddell in order to be able to use the drilling apparatus on workpieces that require holes along a greater length of the workpiece, or to be able to use the apparatus for drilling holes in the vertical walls and ceiling of a structure.
The modified invention of Zubin et al. does not disclose the base end of the robotic arm being mounted to an upper surface of the lifting mechanism.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have located the drill of Zubin et al. on top of the platform 17 of Riddell for the purpose of providing greater stability to the apparatus, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)
The modified invention of Zubin et al. does not disclose wherein the substructure is mounted on wheels, caterpillar tracks, or a hovercraft arrangement.  Riddell teaches the use of a drilling apparatus 11 that comprises a platform 17 (substructure) for holding a drill 27, the platform located on wheels 16 for the purpose of more easily moving the drilling apparatus to a work site and then maneuvered between a series of positions at the work site.  Therefore it would have been obvious to one having ordinary skill in the art prior to the filing of the invention to have combined the apparatus of Zubin et al. with the wheeled platform of Riddell in order to be able to relocate the apparatus more efficiently between drilling operations.
Regarding the intended use limitation “which has been adapted for drilling holes in ceilings and walls on a construction site” in the preamble of the claim, it is noted that the prior art (the modified invention of Zubin et al. and Riddell as set forth above) used in the rejection is capable of being used for this function.  During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.  See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  See also MPEP § 2112 - § 2112.02.

Claim 50 stands rejected under 35 U.S.C. 103 as being unpatentable over Zubin et al. in view of Riddell.
Regarding claim 50, the modified invention of Zubin et al. discloses the invention substantially as claimed, except Zubin et al. does not disclose wherein the robotic arm and any support structure for the robotic arm weighs less than 43 kg, and preferably individually weigh less than 23 kg.  However, it would have been an obvious matter of design choice to have made the robotic arm and support structure to be less than the desired weights for the purpose of ease of removal from the apparatus for maintenance, because such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)

Claim 52 stands rejected under 35 U.S.C. 103 as being unpatentable over Zubin et al. in view of Riddell and further in view of Eissfeller (US 5,743,705).
Regarding claim 52, the modified invention of Zubin et al. discloses the invention substantially as claimed, except Zubin et al. does not disclose wherein the control unit is also configured to control the lifting mechanism of the substructure and/or the movement of the substructure.  Eissfeller teaches the use of a control device that is used to control the position of a lifting mechanism 20 and to independently control a work arm 30 with a work head.   Therefore it would have been obvious to one having ordinary skill in the art prior to the filing of the invention to have combined the apparatus of Zubin et al. with the control device of Riddell in order to be able to use the same control unit to control operation of the robotic arm and lifting mechanism substructure.

(2) Response to Argument
	Appellant argues that “there is no apparent need for the robotic arm of Zubin to be relocated and/or lifted between drilling operations, unlike the arm of Riddell, which is incapable of the claimed movements in six dimensions. To the contrary, the robotic arm of Zubin is required to be mounted on a fixed base, in order to drill holes in the curved walls of a cylindrical jet engine barrel, whereas Riddell’s fixed-orientation arm must be mounted on a mobile platform with a lifting mechanism in order to drill multiple holes in a wall. There is no motivation to combine the incompatible teachings of the two references in the manner suggested in the Official Action.”
Appellant also argues that “Adding degrees of freedom to the robotic arm of Riddell would not facilitate or enhance drilling of an array of holes in a wall, which is the sole purpose of Riddell’s drilling device.  Conversely, adding a mobile lifting mechanism to the drilling device of Zubin is completely unnecessary and contrary to the teachings in Zubin that the robotic arms should be fixed to the system base.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  While Zubin et al. discloses a method of using the drill in a cylindrical wall of an aircraft turbine barrel and Riddell teaches using a drilling apparatus on vertical walls, one of ordinary skill in the art would have seen the benefits of combining the two inventions as set forth in the rejections of the claims.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would have seen the benefits of using a drill having movement with six degrees of freedom for other applications than those disclosed in the patent of Zubin et al., as discussed in the patent itself (see column 14, lines 26-34).  Furthermore, one of ordinary skill in the art would have seen the benefits of mounting a drill having six degrees of freedom as taught by Zubin et al. on a mount comprising a scissor-jack platform and wheels as taught by Riddell, because this combination would give the operator the ability to use the drill on a greater variety of workpieces and to more easily relocate the drilling apparatus from one location to another.
Appellant argues that “any modification that enabled the robotic arm of Zubin to be moved to a location other than the cylinder in which the robotic arm is located would have required substantial reconstruction of the robotic arm. The substantial construction would have had to, at least, take into account the need for mechanical stability, and likely also would have involved redesign not only of the robotic arm itself, but also the robotic arm control system. Furthermore, the redesign would have had to be carried out despite the fact that Zubin itself does not provide any reason for the modification. The need for substantial reconstruction, and lack of a motivation for the substantial reconstruction, are indications of non-obviousness.”
Appellant further argues that “Riddell’s objective is solely to be able to concurrently drill an array of spaced-apart holes in a vertical wall, meaning that the entire apparatus of Riddell would have had to be flipped or rearranged in order to move multiple drills to a position where the objective of concurrently drilling an array of spaced-apart holes in a non-planar and/or non-vertical surface could be achieved. As explained for example in col 1, lines 11-38 of the Riddell patent, the drilling apparatus of Riddell is in fact specifically intended to address the problem of simultaneously drilling an array of spaced apart bores into vertical walls of a building.”
However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As stated above, one of ordinary skill in the art would have seen the advantages of combining a drill having movement with six degrees of freedom with a mount comprising a scissor-jack platform and wheels.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ERIC A. GATES/Primary Examiner, Art Unit 3722     
                                                                                                                                                                                                   Conferees:

/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/NATHANIEL E WIEHE/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.